Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 06/09/2022. Currently, claims 1-10 are pending in the application. Claims 6-10 are withdrawn from Consideration.


Election/Restrictions

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOU et al (US 20160133698 A1).

Regarding claim 1, Figure 2 of CHOU discloses a semiconductor substrate (210, [0025]), comprising a surface (left side surface of 210 under left 250 in the Figure) having a groove (at 290, [0031] ), the groove including an inner bottom surface and an inner wall surface (at 292, [0031]), 
the inner wall surface having a depression (at 292, [0031]), the depression having a depth from a direction along a surface of the inner wall surface to a width direction (left to right direction in the Figure) of the groove (at 290), and 
the substrate (at 290) being exposed (please see Figure 5 for exposure) to the inner wall surface.

Regarding claim 2, Figure 2 of CHOU discloses that the substrate according to claim 1, wherein: the inner wall surface has a plurality of the depressions (at 292, [0031]); and 
the depressions are spaced along a depth direction (top to bottom direction in the Figure) of the groove (at 290) or along an inner periphery of the groove.

Regarding claim 4, Figure 2 of CHOU discloses that the substrate according to claim 1, further comprising a second surface (right side surface of 210 under right 250 in the Figure) provided on an opposite side of the surface and having a second groove (similar groove on right side of 230), the second groove including a second inner wall surface (opposite side is broadly interpreted as left side surface and right side surface of 210 in the Figure).

Regarding claim 5, Figure 2 of CHOU discloses that the substrate according to claim 1, wherein the substrate (210) is a silicon wafer, a silicon carbide wafer, a glass wafer, a quartz wafer, a sapphire wafer, or a compound semiconductor wafer ([0025]).



Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KE et al (US 20150076505 A1).

Regarding claim 1, Figure 5 of KE discloses a semiconductor substrate (10, [0043]), comprising 
a surface (top surface of 10 in the Figure) having a groove (recess at pattern 11, [0043]), the groove including an inner bottom surface (at 12, [0044]) and an inner wall surface (side surface of the pattern 11), 
the inner wall surface having a depression (in pattern 11), the depression having a depth from a direction along a surface of the inner wall surface to a width direction (left to right direction in the Figure) of the groove, and the substrate (10) being exposed to the inner wall surface (the substrate was exposed before forming layer 12).

Regarding claim 2, Figure 5 of KE discloses that the substrate according to claim 1, wherein: the inner wall surface has a plurality of the depressions (at pattern 12); and 
the depressions are spaced along a depth direction (top to bottom direction in the Figure) of the groove or along an inner periphery of the groove (at 12).

Regarding claim 3, Figure 5 of KE discloses that the substrate according to claim 1, further comprising a semiconductor layer (50, [0057]) partly provided on the surface (top surface of 10 in the Figure) and extending along the inner wall surface.

Regarding claim 5, Figure 5 of KE discloses that the substrate according to claim 1, wherein the substrate (10) is a silicon wafer, a silicon carbide wafer, a glass wafer, a quartz wafer, a sapphire wafer, or a compound semiconductor wafer ([0043]).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813